DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 21, 2022.
Response to Arguments
Applicant's election with traverse of the election in the reply filed on June 21, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden to search and examine all species together.  
This is not found persuasive because of the reasons set forth in the original restriction set forth in April 21, 2022, reiterated herein for clarity’s sake.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.  (Specifically, the chemical structures of anilines, pyrroles, and thiophenes (and thus the search for a specific combination thereof as well) are different (see tables 1-3 of the disclosure to see the structural differences of the chemical compounds). 
(C) A different field of search (in light of the differences set forth above): Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
See MPEP §808.02.
It is unsure why searching for the different chemical species (as seen in tables 1-3 of the disclosure) would not cause a burden by requiring a different field of search.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings received on April 27, 2020 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6-7, 9-12, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/075469 (McDonald et al.). 
	As to claim 1, McDonald et al. teach a battery comprising: a silicon-based anode (recognized active material, para 0026; presence of anode, para 0033), an electrolyte (para 042, 0104), and a cathode (para 0033), wherein the cathode comprises an active material (LCO (lithium cobalt oxide); para 0026, 0113; table 2) and a conductive polymer monomer additive comprising a thiophene (as elected) (poly(3-4-ethylenedioxythiophene) (PEDOT)) (para 0023, 0115).
	As to claim 2, McDonald et al. exemplify lithium cobalt oxide (LCO) as the cathode active material (para 0026, 0113; table 2).  
	As to claim 6, McDonald et al. teach the conductive polymer monomer additive (poly(3-4-ethylenedioxythiophene) (PEDOT)) comprises 5% or less by weight of the active material (as table 2 indicates an amount of PEDOT:PSS being in 5% weight, and thus the amount PEDOT is 5% or less; see para 0114 for table 2).
	As to claim 7, McDonald et al. teach PEDOT:PSS being in 5% weight (table 2, see para 0114).  Additionally, the monomer ratio of PEDOT:PSS is in a ratio of 1:2.5 (para 0091).  Accordingly, the amount of PEDOT (conductive polymer monomer additive) is 1.43% ((1/3.5)*5).  Although this amount is not 1% or less, it is close to 1% (as 1.43% as an amount out of 100 parts is close to 1 %).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)). Also see MPEP §2144.05(I).
wherein the conductive polymer monomer additive comprises 1 % or less by weight of the active material.  
	As to claim 9, McDonald et al. teach a lithium ion battery (abs).
	As to claim 10, McDonald et al. teach the electrolyte comprises a liquid (para 0094 exemplifies a liquid electrolyte)
	As to claim 11, McDonald et al. teach a method of forming a battery comprising: a silicon-based anode (recognized active material, para 0026; presence of anode, para 0033), an electrolyte (para 042, 0104), and a cathode (para 0033), wherein the cathode comprises an active material (LCO (lithium cobalt oxide); para 0026, 0113; table 2) and a conductive polymer monomer additive comprising a thiophene (as elected) (poly(3-4-ethylenedioxythiophene) (PEDOT)) (para 0023, 0115).
	As to claim 12, McDonald et al. exemplify lithium cobalt oxide (LCO) as the cathode active material (para 0026, 0113; table 2).  
	As to claim 16, McDonald et al. teach the conductive polymer monomer additive (poly(3-4-ethylenedioxythiophene) (PEDOT)) comprises 5% or less by weight of the active material (as table 2 indicates an amount of PEDOT:PSS being in 5% weight, and thus the amount PEDOT is 5% or less; see para 0114 for table 2).
	As to claim 17, McDonald et al. teach PEDOT:PSS being in 5% weight (table 2, see para 0114).  Additionally, the monomer ratio of PEDOT:PSS is in a ratio of 1:2.5 (para 0091).  Accordingly, the amount of PEDOT (conductive polymer monomer additive) is 1.43% ((1/3.5)*5).  Although this amount is not 1% or less, it is close to 1% (as 1.43% as an amount out of 100 parts is close to 1 %).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)). Also see MPEP §2144.05(I).
wherein the conductive polymer monomer additive comprises 1 % or less by weight of the active material.  
	As to claim 19, McDonald et al. teach a lithium ion battery (abs).  The electrolyte comprises a liquid (para 0094 exemplifies a liquid electrolyte)
Claim(s) 3, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al., as applied to claims 1 and 11 above, in view of JP 2017-041355A (Yamamoto et al.) and US 2015/0050555 (Fukumine et al.). 
	As to claim 3, McDonald et al. teach the conductive polymer monomer additive comprises poly(3-4-ethylenedioxythiophene) (PEDOT) (formula (I), see below) or a derivative thereof (para 0023), wherein derivatives include substituted versions, including carboxy substitutions/functionalizations (as long as conductivity is maintained) (para 0067, 0083, 0087).

    PNG
    media_image1.png
    185
    208
    media_image1.png
    Greyscale
Formula (1)
	McDonald et al. do not teach that the thiophene is selected from 3,4-thiophenedicarboxylic anhydride (TDCA), 3,4-difluoro-2,5-bis(trimethylsilyl)thiophene (DFBTST), or thiophene- 2-carboxylic anhydride (TCA).  
	However, Yamamoto et al. teach of using 3,4-thiophenedicarboxylic anhydride (TDCA) within a battery to suppress battery swelling (abs; and “means for solving problems” and “industrial applicability on pp 2-3).  The motivation of using 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer is to help suppress battery swelling by reducing decomposition of the electrolyte (para 0021, last paragraph on p4).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer (as taught by Yamamoto et al., and as applied to the thiophene of McDonald et al.) in order to help suppress battery swelling by reducing decomposition of the electrolyte.  At this point Fukumine et al. is relied upon to show that one of ordinary skill in the art would have an expectation of success regarding combination, as electrolytic solution additives that function to suppress electrolytic solution additives are known to be included in positive electrodes with an expectation of success (para 0194).
	As to claim 13, McDonald et al. teach the conductive polymer monomer additive comprises poly(3-4-ethylenedioxythiophene) (PEDOT) (formula (I), see below) or a derivative thereof (para 0023), wherein derivatives include substituted versions, including carboxy substitutions/functionalizations (as long as conductivity is maintained) (para 0067, 0083, 0087).

    PNG
    media_image1.png
    185
    208
    media_image1.png
    Greyscale
Formula (1)
	McDonald et al. do not teach that the thiophene is selected from 3,4-thiophenedicarboxylic anhydride (TDCA), 3,4-difluoro-2,5-bis(trimethylsilyl)thiophene (DFBTST), or thiophene- 2-carboxylic anhydride (TCA).  
	However, Yamamoto et al. teach of using 3,4-thiophenedicarboxylic anhydride (TDCA) within a battery to suppress battery swelling (abs; and “means for solving problems” and “industrial applicability on pp 2-3).  The motivation of using 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer is to help suppress battery swelling by reducing decomposition of the electrolyte (para 0021, last paragraph on p4).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer (as taught by Yamamoto et al., and as applied to the thiophene of McDonald et al.) in order to help suppress battery swelling by reducing decomposition of the electrolyte.  At this point Fukumine et al. is relied upon to show that one of ordinary skill in the art would have an expectation of success regarding combination, as electrolytic solution additives that function to suppress electrolytic solution additives are known to be included in positive electrodes with an expectation of success (para 0194).
	As to claim 20, McDonald et al. teach a cathode comprising: an active material (LCO – lithium cobalt oxide) and at least one conductive polymer monomer additive comprising a thiophene (as elected) poly(3-4-ethylenedioxythiophene) (PEDOT) (para 0023 0026, 0113, table 2 in para 0114).  Additionally, McDonald et al. teach the conductive polymer monomer additive may be derivates of poly(3-4-ethylenedioxythiophene) (PEDOT) (formula (I), see below) (para 0023), wherein derivatives include substituted versions, including carboxy substitutions/functionalizations (as long as conductivity is maintained) (para 0067, 0083, 0087).

    PNG
    media_image1.png
    185
    208
    media_image1.png
    Greyscale
Formula (1)
	McDonald et al. do not teach that the thiophene (elected) is selected from 3,4-thiophenedicarboxylic anhydride (TDCA), 3,4-difluoro-2,5-bis(trimethylsilyl)thiophene (DFBTST), or thiophene- 2-carboxylic anhydride (TCA).  
	However, Yamamoto et al. teach of using 3,4-thiophenedicarboxylic anhydride (TDCA) within a battery to suppress battery swelling (abs; and “means for solving problems” and “industrial applicability on pp 2-3).  The motivation of using 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer is to help suppress battery swelling by reducing decomposition of the electrolyte (para 0021, last paragraph on p4).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer (as taught by Yamamoto et al., and as applied to the thiophene of McDonald et al.) in order to help suppress battery swelling by reducing decomposition of the electrolyte.  At this point Fukumine et al. is relied upon to show that one of ordinary skill in the art would have an expectation of success regarding combination, as electrolytic solution additives that function to suppress electrolytic solution additives are known to be included in positive electrodes with an expectation of success (para 0194).
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al., as applied to claims 1 and 11 above, in view US 2017/0200943 (Kawakami). 
	As to claim 8, McDonald et al. recognizes the use of silicon as the active material (para 0026) but do not teach the anode comprises an active material that comprises between 50% to 95% silicon.  
	However, Kawakami teach of a battery with an anode having silicon as the active material, specifically as a main component of 50-99% by weight (para 0051).The combination of the amount of silicon active material (50-99% by weight, taught by Kawakami) as applied to a silicon anode (as in McDonald et al.) would yield the predictable result of providing an operable anode for a battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the teaching of Kawakami regarding having 50-99% weight of silicon in an anode (overlaps claimed range of 50-95% weight, thus renders it obvious) with that of McDonald et al. (silicon active material anode), as the combination would yield the predictable result of providing an operable anode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 18, McDonald et al. recognizes the use of silicon as the active material (para 0026) but do not teach the anode comprises an active material that comprises between 50% to 95% silicon.  
	However, Kawakami teach of a battery with an anode having silicon as the active material, specifically as a main component of 50-99% by weight (para 0051).The combination of the amount of silicon active material (50-99% by weight, taught by Kawakami) as applied to a silicon anode (as in McDonald et al.) would yield the predictable result of providing an operable anode for a battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the teaching of Kawakami regarding having 50-99% weight of silicon in an anode (overlaps claimed range of 50-95% weight, thus renders it obvious) with that of McDonald et al. (silicon active material anode), as the combination would yield the predictable result of providing an operable anode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Conclusion
Note: US 2020/0388881 (Ji et al.), not relied upon, is made of record, as it teaches of a Si-based anode and an electrolyte with a thiophene additive (abs). Para 0069 includes 3,4-thiophenedicarboxylic anhydride (TDCA), 3,4-difluoro-2,5-bis(trimethylsilyl)thiophene (DFBTST), or thiophene-2-carboxylic anhydride (TCA).  Although common inventors exist, at this point, Ji et al. is still applicable as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759